DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wi et al. (US 2013/0165603) in view of Kotani et al. (US 2010/0200882).
Regarding claim 1: Wi et al. teaches a molding compound (para. 9) comprising a matrix composed of a polymer resin (para. 10), 0.01-5 parts by weight per 100 parts by weight of the composition of a silane coupling agent/free adhesion promoter (para. 43), a curing agent (para. 43), and a curing accelerator/catalyst (para. 43), and a filler (para. 43). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping amount of the silane coupling agent/free adhesion promoter and would have been motivated to do so since Wi et al. teaches it is an acceptable amount of the compound to use to achieve the disclosed invention. 
Wi et al. does not teach the amount of filler is in a range between 40 weight percent and 99 weight percent based on the total composition.  However, Kotani et al. teaches that the units in the tables are given in parts by weight (para. 141), and the amount of filler in example 1 in table A1 is 796 (silica) + 217 (white pigment) + 705 (alumina) = 1718, while the total parts by weight of the example 1 composition is 1963.8.  The percent filler by weight is 1718/1963.8 = 87.48 wt%, which overlaps the claimed range.  Wi et al. and Kotani et al. are analogous art since they are both concerned with the same field of endeavor, namely polymer resin compositions having free adhesion promoters and filler. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of filler of Kotani et al. in the composition of Wi et al. and would have been motivated to do so to have a formable composition.
Regarding claim 2: Wi et al. teaches 0.01-5 parts by weight per 100 parts by weight of the composition of a silane coupling agent/free adhesion promoter (para. 43), which overlaps the claimed range.
Regarding claim 3: Wi et al. teaches a silane (para. 43).
Regarding claim 4: Wi et al. teaches an additive/thermoplastic resin (para. 10).
Regarding claim 5: Wi et al. teaches 5-20 parts by weight of an epoxy resin based on 100 parts by weight of the composition (para. 43).
Regarding claim 6: Wi et al. teaches a phenolic curing resin in an amount of 2-10 parts by weight and 2-10 parts of amine curing resin (para. 43) based on 100 parts by weight of the composition, which overlaps the claimed range. 
Regarding claim 8: Wi et al. teaches 0.1-10 parts of a curing accelerator/catalyst based on 100 parts of the total composition (para. 43), which overlaps the claimed range.
Regarding claim 9: Wi et al. teaches an epoxy resin (para. 43).
Regarding claim 10: Wi et al. teaches the filler is aluminum hydroxide (para. 83), the curing accelerator/catalyst is a phosphine compound (para. 72), and the silane coupling agent/free adhesion promoter is 3-aminopropyltrimethoxysilane (para. 79).
Regarding claim 11: Wi et al. teaches filler particles/powder (para. 83).
Regarding claim 14: Wi et al. teaches 0.01-5 parts by weight per 100 parts by weight of the composition of a silane coupling agent/free adhesion promoter (para. 43), which overlaps the claimed range.

Claims 1 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US 2010/0200882).
Regarding claim 1: Kotani et al. teaches a molding compound (abstract) comprising a matrix composed of a polymer resin/epoxy resin (abstract), a coupling agent/free adhesion promoter in an amount of 5% by weight or less (para. 104), a curing agent (para. 52), a catalyst (para. 67) and a filler (para. 69). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). Kotani et al. also teaches that the units in the tables are given in parts by weight (para. 141), and the amount of filler in example 1 in table A1 is 796 (silica) + 217 (white pigment) + 705 (alumina) = 1718, while the total parts by weight of the example 1 composition is 1963.8.  The percent filler by weight is 1718/1963.8 = 87.48 wt%, which overlaps the claimed range.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping amount of the coupling agent/free adhesion promoter and would have been motivated to do so since Kotani et al. teaches it is an acceptable amount of the compound to use to achieve the disclosed invention.
Regarding claim 15: Kotani et al. teaches 0.01-8 parts by weight of a release agent (para. 103), which overlaps the claimed range.
Regarding claims 16 and 17: Kotani et al. teaches a molding compound (abstract) comprising a matrix composed of a polymer resin/epoxy resin (abstract), a coupling agent/free adhesion promoter in an amount of 5% by weight or less (para. 104), a curing agent (para. 52), a catalyst (para. 67) and a filler (para. 69). Kotani et al. also teaches that the units in the tables are given in parts by weight (para. 141), and the amount of filler in example 1 in table A1 is 796 (silica) + 217 (white pigment) + 705 (alumina) = 1718, while the total parts by weight of the example 1 composition is 1963.8.  The percent filler by weight is 1718/1963.8 = 87.48 wt%, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping amount of the coupling agent/free adhesion promoter and would have been motivated to do so since Kotani et al. teaches it is an acceptable amount of the compound to use to achieve the disclosed invention. Kotani et al. teaches grinding and mixing/kneader mixing the constituents and then extruding and then pulverizing the resultant product (para. 116). Since the method involves pulverizing, the storing limitation is optional 
Regarding claim 18: Kotani et al. teaches an electronic chip/semiconductor element and a mold compound encapsulating at least a part of the electronic chip (para. 125 and Fig. 2 and Fig. 3). Kotani et al. teaches a molding compound (abstract) comprising a matrix composed of a polymer resin/epoxy resin (abstract), a coupling agent/free adhesion promoter in an amount of 5% by weight or less (para. 104), a curing agent (para. 52), a catalyst (para. 67) and a filler (para. 69). Kotani et al. also teaches that the units in the tables are given in parts by weight (para. 141), and the amount of filler in example 1 in table A1 is 796 (silica) + 217 (white pigment) + 705 (alumina) = 1718, while the total parts by weight of the example 1 composition is 1963.8.  The percent filler by weight is 1718/1963.8 = 87.48 wt%, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping amount of the coupling agent/free adhesion promoter and would have been motivated to do so since Kotani et al. teaches it is an acceptable amount of the compound to use to achieve the disclosed invention.
Regarding claim 19: Kotani et al. teaches a carrier/mounting board on which the electronic chip is mounted and the carrier is at least partially encapsulated in the mold compound (para. 125 and Fig. 2 and Fig. 3).
Regarding claim 20: Kotani et al. teaches an electrically conductive contact element electrically coupling the electronic chip/metal wiring that is electrically connected to the optical semiconductor element (para. 125 and Fig. 2 and Fig. 3). 
Regarding claim 21: Kotani et al. teaches a molding compound (abstract) comprising a matrix composed of a polymer resin/epoxy resin (abstract), a curing agent (para. 52), a catalyst (para. 67) and a filler (para. 69). Kotani et al. also teaches that the units in the tables are given in parts by weight (para. 141), and the amount of filler in example 1 in table A1 is 796 (silica) + 217 (white pigment) + 705 (alumina) = 1718, while the total parts by weight of the example 1 composition is 1963.8.  The percent filler by weight is 1718/1963.8 = 87.48 wt%, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping amount of filler and would have been motivated to do so since Kotani et al. teaches it is an acceptable amount of the compound to use to achieve the disclosed invention.

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. 
A) Applicant’s argument that Kotani et al. does not teach the amount of filler because paragraph 37 teaches the amount by volume rather than the claimed weight percent is not persuasive.  Kotani et al., in Table A1 example 1, teaches the amount of filler that overlaps the claimed range as set forth above.  The amounts in the tables are given in parts by weight, not volume, see paragraph 141.
B) Applicant’s argument that Wi does not teach a mold compound, but instead the composition of Wi is intended for an adhesive film for chip bonding is not persuasive. The claims are directed to a “mold compound”, i.e. a compound intended to be used in a mold.  The use of the compound in a mold is intended use and carries little patentable weight.  Further, the determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application without importing extraneous limitations from the specification (MPEP 2111.02 I).  In this case, the word “mold” does not imply any additional structure or any additional compounds added to the composition other than those compounds claimed.  Therefore, even if Wi does not use the disclosed composition for the same intended use, the reference still discloses the claimed compound having all claimed components and reads on the claims. Applicant’s reference in the remarks that a mold compound is defined in the specification as an encapsulant in form of a mold compound for encapsulating part of the carrier and part of the electronic chip is directed to the structure of the intended use of the compound.  The electronic chip is not claimed.  The compound is what the claims are directed toward. How the composition is used after it is made does not change the composition itself.
C) Applicant’s argument that the phrase “composed of” limits the compound to only the polymer resin, curing agent, catalyst and filler, while Kotani and Beisele teach additional components, is not persuasive. In the MPEP section on transitional phrases (2111.03), “composed of” is considered an “other transitional phrase” and is interpreted as either “consisting of” or “consisting essentially of”.  Since the overall claim is “comprising” (claim 1: A mold compound, comprising, claim 16: A method of preparing a mold compound formed from at least the following constituents, claim 18: An electronic component, comprising, claim 21: A mold compound, comprising), and applicant has the burden of showing what additional steps or components would materially change the characteristics of applicant’s invention, and therefore excluded by the language, the phrase is interpreted as synonymous with “consisting essentially of”. It is the applicant’s burden to establish what is excluded from the claims by the “consisting essentially of” language (MPEP 2111.03 III). Further, the language of “comprising” in the preamble signals that the entire claim is presumptively open-ended (MPEP 2111.03 I).  Therefore, with “comprising” in the preamble, and no establishment of what components are excluded by the phrase “composed of’, the claim is open-ended to additional components.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767